DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 11/04/2021. As directed by the amendment: claims 1-3, 6-13, 21, 35, and 38 have been amended. Thus, claims 1-16, 20-21, 31, 35, and 38 are presently pending in this application. 
Response to Arguments
Applicant’s arguments, see page 9, filed 11/04/2021, with respect to the drawing objections have been fully considered and are persuasive. The amended figures to include drawings instead of photographs has overcome to objection. The drawing objections have been withdrawn. 
Applicant’s arguments, see pages 9-12, filed 11/04/2021, with respect to the USC 112 rejections have been fully considered and are persuasive. The applicant’s amendments to the claims to include the first “X” direction and the second “Z” direction with explanations of the figures has overcome the USC 112(a) rejection for the written description requirements.  The 112(a) rejection of the claims has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Robert Vitale on 12/02/2021.

The application has been amended as follows: The claims as filed on 11/04/2021 have been amended as follows (note that any unlisted claims remain as filed on 11/04/2021):
	In claim 1, line 10, deleted “/or”.
	Delete claim 2.
	In claim 35, line 9, deleted “/or”.
Allowable Subject Matter
Claims 1, 3-16, 20-21, 31, 35, and 38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1, the prior art of record fails to teach or render obvious a tissue anchor comprising, inter alia, wherein at least one first protrusion on a first section and at least one second protrusion on a second section overlap in a first “X” direction and a second “Z” direction substantially perpendicular to the first “X” direction when the anchor is in the undeployed and deployed state. The closest prior art, Fleischmann (US 20130282056 A1) teaches a first protrusion and a second protrusion overlapping in the X and Z directions when the anchor is in the deployed stated, but not when the anchor is in the undeployed state. 
In regards to claim 35, the prior art of record fails to teach or render obvious a method of securing a tissue anchor to tissue, the method comprising, inter alia, wherein at least one first protrusion on a first section and at least one second protrusion on a second section overlap in a first “X” direction and a second “Z” direction substantially perpendicular to the first “X” direction when the anchor is in the undeployed and deployed state. The closest prior art, Fleischmann (US 20130282056 A1) teaches a first protrusion and a second protrusion overlapping in the X and Z directions when the anchor is in the deployed stated, but not when the anchor is in the undeployed state.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771





/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771